DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 1 is objected to because of the following informalities:  
A.	Claim 1 recites the limitation "the packaging layer" in line 9.  
	There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the limitation is directed to the first packaging layer or the second packaging layer, since the claim limitations include the first and the second packaging layers. Should the claim limitation read “the first packaging layer”?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

3.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al., (US Pat. Appln. Pub. 2019/189572) in view of DeLaCruz et al., (US Pat. 9984992).


A.	Regarding claims 1-2 Chiang et al., disclose an antenna feeder package structure (AFPS 3 in Fig. 5O), comprising:
a substrate (protection layer 102 in Fig. 5O; para 0044);
a first antenna metal layer/AML (129 in Fig. 5O; para 0104) disposed on the substrate, the first AML comprising a plurality of first patterned metal structures/ PMS (see 129 in Fig. 5O; para 0104);
a first metal joint pin/MJP (see vertical joint column portion of 129 within 128 in Fig. 5O) made of conventional copper, gold, etc., (see para 0081),  fabricated/aligned to one of the first PMS;
a first packaging (dielectric) layer (PL) [see 128 in Fig. 5O; para 0104] and a second AML (127 in Fig. 5O; para 0103) disposed on the first PL, wherein the second AML comprises a plurality of second PMS (see 127 in Fig. 5O; para 0103) , wherein the first PL covers the first MJP except a top surface, wherein the top surface of the first MJP is in direct contact with one of the plurality of  second PMS (see the first MJP and portions of 127 respectively In Fig. 5O);
a second MJP (see vertical joint column portion of 127 within 126 in Fig. 5O; para 0103) made of conventional copper, gold, etc., (see para 0081), aligned to said 
a second packaging (dielectric) layer/PL (see 126 in Fig. 5O; para 0103) disposed to cover the second MJP except a top surface;
a first portion of a conductive redistribution layer/RDL in direct contact with the top surface of the second MJP (see 110 on the right above column portion of 127 in Fig. 5O);
a second portion of the conductive RDL arranged to be in direct contact with a metal column (see 110 on the left above column portion of 127 in Fig. 5O); and
a third portion of the conductive RDL arranged to be in direct contact with pads of an antenna circuit chip/ACP (see the middle portion of 110 contacting pillar contacts 111 of the ACP 114, 115, 111 in Fig. 5O, para 0066-0067), wherein a bottom filling layer (see molding layer 116 in Fig. 5O; para 0076) is disposed outside the pads and partially between the third portion of the conductive RDL and the antenna circuit chip
(Fig. 5O).

Chiang et al., fail to teach a) the first MJP being fabricated aligned using a wire bonding process and the second MJP being aligned using the wire bonding process, and b) the second portion of the conductive RDL being contacted by a metal solder ball.  
	a) Chiang et al., further teach using conventional metal contacts including  conventional metal/solder bump balls (101 in Fig. 5O; para 0105).

   	Chiang et al., and DeLaCruz et al., are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang et al., because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b) as taught by DeLaCruz et al., so that the desired wiring dimensions with improved vertical integration and reliability with higher process flexibility can be achieved and the reliability can be improved in Chiang et al’s AFPS.  
B.    Regarding claim 1, lines 5-6 and 13-14 respectively, the limitations “…fabricating and/or aligning ……. ….. using a wire bonding process…” and “…aligning …. using the  wire bonding process”, are taken to be product-by-process limitations, it is the patentability of the claimed product and not of recited process steps which must be established, because only the final product/structure is relevant, not a method of “wire bonding”, “ball bonding”, “stitch bonding”, “photo processing and etching”, etc. Therefore, when the prior art discloses a product which reasonably appears to be 
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marrosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 3, Chiang et al., and DeLaCruz et al., teach substantially the entire claimed structure as applied to claim 1 above, wherein Chiang et al., teach the first PL and the second PL being made from conventional dielectric material including polyimide (see 128, 126 in Fig. 5M-O; para 0081, 0088).

Regarding claim 4, Chiang et al., and DeLaCruz et al., teach substantially the entire claimed structure as applied to claim 1 above, wherein Chiang et al., teach top surfaces of each of the first PL and the second PL comprising a flat surface (see 126 and 128 in Fig. 5O).
 
.

Response to Arguments
4.	Applicant's arguments filed on 11/10/21 have been fully considered but they are not persuasive.
A.	Applicant contends that Chiang does not show the bottom filling layer between the chip 100”, pad and RDL 126 as in Fig. 5O.
However, the above argument is respectfully traversed. The third portion of the RDL (see the middle portion of 110 between 111, 114 of the ACP 114, 115, 111 in Fig. 5O) being that of 110 and not 126 as pointed in the remarks A above. As explained in the rejections above, the third portion of the conductive RDL arranged to be in direct contact with pads of an antenna circuit chip/ACP (see the middle portion of 110 contacting pillar contacts 111 of the ACP 114, 115, 111 in Fig. 5O, para 0066-0067), wherein a bottom filling layer (see molding layer 116 in Fig. 5O; para 0076) is disposed outside the pads and partially between the third portion of the conductive RDL and the ACP, as claimed. 
B.	Applicant did not present any arguments regarding “product-by-process” limitations as recited in claim 1, directed to the structure of the antenna feeder package. claim 1.
   
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NITIN PAREKH/Primary Examiner, Art Unit 2811